Plaintiff brought this action against the defendant to determine the title to a small piece of land, situated just back of the village of Luma, Ta’u, Manua, known as the land Vaopao, a portion of the land Levenia.
The plaintiff claimed right to said land through the name “Atualua”.
The evidence is not free from conflict. It is shown, however, by the weight of the testimony that the defendant, Pule, is the daughter of one Muafono; that Muafono is the adopted son of one Siulafau, who came over with Muafono from Tutuila about the year 1880; that Muafono, together with one Vaeao of Siufaga went on this land, which it appears was their ancestors’ portion of the land held by the name Pese, while it was yet uncultivated, and made plantations of cocoanuts, breadfruit, bananas and other useful cultivations; that when Muafono decided to return to Tutuila, about a year before the establishment of the Government in Manua, he gave the control of this land to the defendant and Vaeao; that Vaeao and defendant have cultivated and used the products, of said land from the time Muafono returned to Tutuila, without any objection up *254until the present year (1911), when the plaintiff Atualua ordered defendant to stay off the land.
There is some evidence that plaintiff’s ancestors cut copra off this land at one time, but this, it appears, was by permission of Muafono, in order to settle a debt of eight dollars which Muafono owed at the store when he returned to Tutuila.
It appearing that the defendant, together with Yaeao have cultivated and made use of said land for a long period of time, extending from the year 1899 to the year 1911, without objection, and this under color of title as a branch of the Pese family, they have a prescriptive title to said land, if no other, which the court is of the opinion should not be disturbed.
Judgment is therefore decreed in favor of defendant and against the plaintiff.
Costs are assessed at thirty dollars, twenty dollars to be paid by plaintiff and ten dollars to be paid by defendant. Dated this 30th day of October, 1911.